Coleman, J.,
concurring:
I concur in the foregoing opinion. It is said that the use by the testator of the sentence, “I do hereby declare that I have never been married and have no children,” is proof positive of the fact that he had his child in mind. This is the premise from which it is argued that the judgment must be affirmed. If we accept the above *336premise as correct, affirmance of the judgment must inevitably follow. But I think it erroneous to assume any such premise. The only inference to be drawn from the sentence quoted is that the testator had the general subject of children in mind. It may be that he had the general subject of children in mind, and at the same time have forgotten that he had this particular child. If such can possibly have been the fact, how can we say that it appears from the face of the will that he did or that he did not forget her ? The language of the will is not ambiguous; it is clear, definite, and certain; so devoid of ambiguity that it is not subject to construction. Testator sought to state two propositions: (1) That he had never been married; and (2) that he had no children. What can be clearer and more free from doubt? But simply because he made the two unambiguous statements can we say that it clearly appears from the face of the will itself that he had appellant in mind ? Might we not as well assume, in the face of the admitted fact that the statement of testator that he had no children was not true, that he had in reality forgotten the existence of the child? Is it not as fair and reasonable to draw this inference as to draw the inference that he had the child in mind and intentionally failed to provide for her ? If this be so, while there is no ambiguity in the language of the will, to use the' words of Fuller, C. J., in Coulam v. Doull, 133 U. S. 216, 10 Sup. Ct. 253, 33 L. Ed. 596, “an ambiguity may be said to have been created by operation of the statute,” as to whether the claimant was intentionally omitted. This being the situation, there is only one way in which the intention of the testator can be ascertained, and that is by a consideration of all the facts and circumstances surrounding the testator which can throw any light upon the question: Did the testator have the claimant in mind at the time he made the will ?
This view is not in conflict with the rule declared by the Supreme Court of Missouri in Beck v. Metz, 25 Mo. 70, and adhered to in subsequent decisions (Pounds v. *337Dale, 48 Mo. 270), wherein it was held that an allusion in a will to “our child or children” was sufficient to show that the testator had his children in mind, and that a failure to provide for them was intentional. The distinguishing feature between the two cases is that in the Missouri case the testator expressly alluded to his children, showing that he had not forgotten them, whereas in the instant case the testator states that he had no children, while the fact is that he did have a child.
If I am correct that an ambiguity exists, it follows that testimony may be heard to show the real intention of the party. As sagely said by Chief Justice Fuller in Coulam v. Doull, 133 U. S. 216, 10 Sup. Ct. 253, 33 L. Ed. 596:
“If it must appear upon the face of the will that the omission was intentional, the words inserted in the statute were superfluous, for, if it did so appear, the child could not take, notwithstanding the provision that in case of omission it should take, inasmuch as the latter provision was only inserted to give the omitted child a share, not against the intention of the testator, but because of the presumption of an oversight.”
I am aware that in opposition to this view it will be said that the Supreme Court of California has held that oral testimony cannot be considered in arriving at the intention of the party, and that, as our statute was taken from California, we should follow the rule there laid down. In the first place, our statute was enacted in 1862, prior to its construction by the California court. Furthermore, as pointed out by my associate, the great weight of authority is contrary to that construction.